Title: To James Madison from William Simmons, 7 August 1807
From: Simmons, William
To: Madison, James



Dr. Sir
Washington August 7th. 1807

Archd. M. Cock who has the Honor of handing you this, was the bearer of two letters to me one from his Excy, Govr. Danl. D Tompkins of New York, and the other from Mr. John Juhet a french gentleman and for many years a respectable Merchant in the City of New York, recommending him for the appointmt. of Consul or Commercial agent for the Island of Martinique.  Mr. Cock, not being so fortunate as to arrive at this place until after your departure, and understanding at your Office that the place was still vacant, has thought it expedient to wait upon you, with the letters from a number of respectable gentlemen of New York recommending him for the appointment, to which I must beg leave to add the enclosed.
I have not myself any particular acquaintance with Mr. Cock, being young when I resided in New York, but was well acquainted with his Father who died while an Officer of Chancery, and was very much respected.  I have the Honor to be Dr. Sir with great respect your Mo. Obt. Servt.

Wm. Simmons

